Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I (Type of Biological Material).  Applicants must elect a type of biological material which includes the following:  cells (claims 1 and 18), tissue (Claims 1 and 19), and Organ (Claims 1 and 20).  The election applies to all current claims and any future claims.
Species II (Type of Cells, Tissue, Organ).  If applicants selected cells, applicants must select a specific cell type from Claim 18.  If applicants selected tissue, applicants must select a specific tissue type from Claim 19.  If applicants selected organ, applicants must select a specific organ type from Claim 20.  The election applies to all current claims and any future claims.
Species III (Type of crosslink—claims 29).  Applicants must elect a type of crosslink to include covalent, ionic, or crosslinks formed by association of a portion of one zwitterionic polymer.  The election applies to all current claims and any future claims.
Species IV (Type of Crosslinked Zwitterionic Polymer—Claim 31)  Applicants must elect a type of crosslinked zwitterionic polymer.  The election applies to all current claims and any future claims.
Species V (Type of substrate that undergoes polymerization--Claim 32)- --Applicants must elect a type of substrate that undergoes polymerization.  The election applies to all current claims and any future claims.
Species VI (Type of crosslinks for the mixed charge copolymer—36).  Applicants must select a type of crosslink.  The election applies to all current claims and any future claims.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-VI lack unity of invention because even though the species of these groups require the technical feature of a zwitterionic microgel containing biological material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rowan US 20040208985.  Rowan teaches a zwitterionic microgel composition (Paragraph 1) with a polymer matrix coated thereon (paragraph 15).  The polymer is a crosslinked zwitterionic polymer (paragraph 21).  Rowan teaches that the zwitterionic polymer has covalent crosslinks (paragraph 18).  The zwitterionic microgel has a zwitterionic polymer that is selected from crosslinked polycarboxybetaine (paragraph 39).  The crosslinked zwitterionic polymer is prepared by polymerization of a polymerizable carboxybetaine (paragraph 39).  The zwitterionic microgel comprises a crosslinked mixed charge copolymer (paragraph 21) with covalent crosslinks (paragraph 18).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632